FILED

UNITED STATES DISTRICT COURT N[]V - g 2012
FOR THE DISTRICT OF COLUMBIA clerk U s D
. . . istrict & Bankruptcy
Audrey Carter’ ) Courts for the Dlstrict of Co|umb|a

)

Plaintiff, )

)

v. ) Civil Action No. 12 1 

)

President George Bush et al. )
)

)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § l9l5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l9l5(e)(2)(B)(i).

The plaintiff, a resident of Charlotte, North Carolina, states that she is "flling this civil
discrimination case against many high profile politicians and government officials." Complaint
("Compl.") at 2. Indeed, her list of defendants includes President Barack Obama, former
"President George Bush," Secretary of Defense Leon Panetta, and Secretary of State Hillary
Clinton, as well as Queen Elizabeth of England, and "Pope John Paul of England." Compl.’s
Caption. The plaintiff accuses defendants of such bizarre behavior as conducting "illegal
research of my brain, kidney, heart and baby coloning [sic] and in vitro fertilization . . . ."
Compl. at 2. She demands, among other relief, $300 trillion. Ia’.

The plaintiffs outlandish accusations are the type of fantastic or delusional scenarios

warranting dismissal under § l9l5(e)(2) as frivolous. See Neitzke v. Williams, 490 U.S. 319, 325

l

(1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, the allegations
"constitute the sort of patently insubstantial c~laims" that deprive the Court of subject matter
jurisdiction. Tooley v. Napolitano, 586 F.3d 1006, 1010 (D.C. Cir. 2009); see Cala'well v.
Kagan, 777 F. Supp. 2d 177, 178 (D.D.C. 201l) ("A district court lacks subject matter
jurisdiction when the complaint ‘is patently insubstantial, presenting no federal question suitable
for decision.' ") (quoting T00ley, 586 F.3d at 1009).

This is but the latest of the plaintiff’s complaints this Court has dismissed as frivolous.
See Carter v. Romney, Civ. Action No. 12-1648, slip. op. (D.D.C. Oct. 4, 2012); Carter v.
Obama, Civ. Action No. 12-0482, slip. op. (D.D.C. Mar. 29, 2012); Carter v. Dempsey, Civ.
Action No. ll-l696, slip. op. (D.D.C. Sept. 20, 201 1) (citing Carter v. Dempsey, Civ. Action
No. 1 1-1580)), ajf'a', No. 1 1-5284 (D.C. Cir. Jan. 27, 2012). Like these previous cases, this case
will be dismissed with prej udice, and the plaintiff is warned that her persistence in submitting
frivolous lawsuits for filing may result ultimately in the Court enjoining her from the privilege of
proceeding in forma pauperis in future actions. See Hurt v. S0cial Securily Admin., 544 F.3d
308, 310 (D.C. Cir. 2008) (approving the denial of an abusive litigant’s "IFP status
prospectively."); Butler v. Dep ’t of Justice, 492 F.3d 440, 446 (D.C. Cir. 2007) ("Butler may
continue to engage in this pastime [of filing repetitive actions] if he wishes, but if he chooses to
do so here, it will have to be on his own dime."); see also Ibrahim v. District of Columbia, 208
F.3d l032, 1036 (D.C. Cir. 2000) ("Leave to file a claim informa pauperis has always been a

matter of grace, a privilege granted in the court's discretion . . ., and denied in the court's

discretion when that privilege has been abused by filing claims or appeals that are frivolous or

otherwise not taken in good faith.") (citations omitted).‘

    

States District Judge
Date: October &-S/ , 2012

' A separate Order accompanies this Memorandum Opinion.